UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-2326



FRANKLIN B. HENDERSON, SR.,

                                              Plaintiff - Appellant,

          versus


FUJI PHOTO FILM, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Henry M. Herlong, Jr., District Judge.
(CA-99-307-8-20AK)


Submitted:   April 27, 2001                   Decided:   May 3, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Franklin B. Henderson, Sr., Appellant Pro Se. Richard James Morgan,
MCNAIR LAW FIRM, P.A., Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Franklin B. Henderson appeals the district court’s order

dismissing his civil rights claims and granting summary judgment on

his Title VII, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 1994 & Supp.

2000), claim of employment discrimination.    We have reviewed the

record and the district court’s opinion accepting the recommen-

dation of the magistrate judge and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Henderson v. Fuji Photo Film, Inc., No. CA-99-307-8-20AK (D.S.C.

Sept. 15, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2